This was an action by the administrators of Hiram Comfort, deceased, to recover the amount of a policy of insurance upon his life, made by defendants* which was in force at the time of his death.
The policy contained a provision, “that in case the said Hiram Coilifort shall” [without previous consent, &o.] “ enter into any military or naval service, or in case he shall die by his own hand, or in, or in consequence of a duel, or by the hands of justice, or in the known , violation of any law of these states or of the United States,” &c., “this policy shall be void.” The defendants insisted that the assured died by his own hand, within the meaning of the policy.
*115The referees, before whom the ..cause was tried, reported, “that the said assured, on the 25thday of June, 1839, threw himself into the Hudson river, from the steamboat Erie, while insane, for the purpose of drowning himself, not being mentally capable at the time of distinguishing between right and wrong.” The Supreme Court, on this report, gave judgment for the plaintiffs, and the judgment was affirmed.
(See 4 Hill, 73; 8 N. Y. 299, S. C.)